Appellant's contention that the evidence fails to show ability on his part to contribute to his wife's support is sufficiently disposed of by the opinion on rehearing in Ellis v. State, 101 Tex.Crim. R., 276 S.W. 703.
The other questions urged in his motion for rehearing we think were properly disposed of originally.
It is called to our attention that in sentencing appellant the trial court overlooked giving application to the indeterminate sentence law. One of the alternative punishments fixed by statute (Art. 602 P. C.) to the offense of which appellant was convicted is not more than two years in the penitentiary, but fixes no minimum punishment in the penitentiary. Under authority of Watson v. State, 131 Tex. Crim. 44,95 S.W.2d 414 and Davis v. State, 125 Tex. Crim. 330,68 S.W.2d 217, the sentence here will be reformed to direct that appellant be confined in the penitentiary for not less than one hour nor more than two years.
The motion for rehearing in all other respects is overruled.